Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corradini (US 2011/0113908 A1) in view of Johnson (USPN 10,267,718).
Corradini discloses a gear set, and a method of applying a breaking force comprising: a first gear (113) having at least one gear tooth (see Fig. 1); an electrode (electromagnet, see Paragraph [0016]) mounted to the at least one gear tooth along a contact face (Paragraph [0103]) of the at least one gear tooth; a second gear (122) having a second gear tooth (see Fig. 1) and a second electrode mounted on the second gear tooth (paragraph [0016]); and energizing the electrodes (applying electrical energy to the electromagnets) to have a same polarity (end of paragraph [0102]) to generate a repulsive breaking force (as the electromagnets are disclosed to repel one another, it is considered a breaking force) between the gear teeth. 
Corradini does not disclose  a flowable dielectric material positioned on the contact face of the at least one gear tooth, the dielectric material being structured to be movable along the contact face of the at least one gear tooth responsive to a gravity force; wherein the dielectric material is structured to be movable along the contact face of the at least one gear tooth responsive to a pressure caused by contact between the at least one gear tooth and another tooth of another gear.
Johnson discloses a flowable dielectric material (Column 10, lines 4-11) positioned on the contact face of gear teeth, movable in response to gravity or pressure due to gear tooth meshing. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the gear of Corradini to have a flowable dielectric oil, as taught by Johnson, in order to provide lubricant to the gear system that can be used to indicate the wear on the gear tooth surfaces. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-8 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658